DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 13 April 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 13 April 2021 have been fully considered but they are not persuasive. 
Applicant argues it would not be obvious to modify Mirza’465’s forward facing blade with the hook blade taught by Goggins (claim 21) or Ro (Claim 40) because such a modification would render Mirza’465 inoperable for its intended purpose. 
This argument is not persuasive. Mirza’465 is relied upon to teach a basic endoscopic cutting procedure and discusses the advantages of this minimally invasive procedure (column 9, lines 15-25) compared to open surgical techniques. Similarly, Goggins and Ro are relied upon to teach minimally invasive cutting procedures. Mirza’465 does not criticize, discredit, or otherwise discourage the use of a different 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
Applicant argues Goggins is not analogous art to the claimed invention because it is used in a veterinary procedure. This argument is not persuasive.  MPEP 2141.01(a) states “A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
In this case, Goggins is considered reasonably pertinent to the problem faced by the inventor because it is a cutting tool used to perform a minimally invasive procedure on a living being. Depending on the procedure being performed, one of ordinary skill in the art would seek out other types of blades in order to make the procedure easier to 
Applicant made no specific arguments regarding Ro, relied upon as a secondary reference in the rejection to claim 40. The amendments to claim 40 do not differentiate over the cited art and the rejection is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 24, 25, 28-32, 35, and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mirza (US Patent 5,366,465) in view of Wenstrom (US Patent Application 2005/0203523) in view of Goggins (US Patent 3,834,393) in view of Driest (US Patent 2,049,898). 
Claim 21: Mirza’465 teaches a method that includes establishing an entry portal (Figure 1), inserting a endoscopic surgical assembly including a cannula (24) in to the entry portal; inserting an endoscope into the cannula (Figure 2) that has a cylindrical knife tube (50) and a blade (60) at the distal end and moving the endoscope distally so the blade is in contact with tissue. Mirza’465 teaches a step of withdrawing the blade back towards the cannula (24) as part of the operative procedure (column 8, lines 62-64).
The blade (60) has an axial direction that is parallel with the longitudinal centerline of the knife tube (50) (see Figures 11, 12). 

Like Mirza’465, Wenstrom’523 teaches a surgical assembly (10) including a knife tube (12) carrying a blade (18) in order to perform minimally invasive surgery. Wenstrom’523 teaches providing the knife tube (12) with gradations (22) around the circumference of the tube in order to indicate the insertion depth to the user. Wenstrom’523 additionally teaches the gradations can be radiopaque in order to allow x-ray visualization to the user during a surgical procedure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Mirza’465, by providing gradations to indicate the insertion depth of the cutting tool, as taught by Wenstrom’523, in order to provide the stated advantages. 
Mirza’465 fails to disclose the blade is in the form of a hook blade. 
Goggins’393 discloses a surgical knife (Figure 5) on the distal end of an elongate member (11) for use in a surgical procedure (column 1, lines 38-42). Goggins’393 teaches a hook blade (Figure 5) including an arm having a forward edge that is a non-cutting surface, a trailing edge and an upper cutting surface located on the trailing edge (see annotated copy of Figure 5 below); a main body having an upper edge, a lower edge, a distal section and a proximal section and a lower cutting surface located on the upper edge of the distal section (see annotated copy of Figure 5 below). 
The upper cutting surface and the lower cutting surface meet at crotch to form a cutting angle (see second annotated copy of Figure 5 below) between the two cutting surfaces. 


    PNG
    media_image1.png
    255
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    223
    484
    media_image2.png
    Greyscale

Goggins’393 teaches a step of cutting tissue by withdrawing the hook blade towards the user (physician) (column 3, lines 36-45) and that such a hook blade is advantageous for pushing tissue aside during advancing of the blade through tissue rather than cut, to reduce the chance of damaging surrounding tissue (column 3, lines 16-23). 
It would have been obvious to one of ordinary skill in the art to modify the method taught by Mirza’465 by using a different blade, as taught by Goggins’393, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In particular, one of ordinary 
Mirza’465 teaches the blade includes a mounting surface on the lower edge to engage with a knife tube (column 7, lines 23-28) but fails to disclose how the blade is mounted to the tube and does not disclose providing the blade with a notch. 
Mirza’465 teaches the blade being coupled to the tubular handle, but fails to disclose how the coupling is achieved. Specifically Mirza’465 does not disclose a notch in the blade in direct contact with the cylindrical surface of the tubular handle. However, the use of notches to aid in correctly positioning one element relative to another element is old and well known in the art. Driest’898 teaches a blade (20) that is mounted to a handle (10; equivalent of tubular handle 50 in Mirza’465). The blade (20) is provided with a notch (at 22 and 23) in order to aid in mounting the blade (20) to the handle (10). The notches are in direct contact with the handle (Figures 1, 2). The notches are taught to ensure proper engagement of the blade relative to the handle (page 1, line 42 to page 2, line 5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mirza’465’s in view of Goggins’393 blade with a notch in direct contact with the cylindrical surface of the tubular handle based upon the teachings of Driest’898, because the use of notches of mount a blade to a support are known in the art and Driest’898 teaches using notches provides the advantage of aligning the blade with the handle.
Since Driest’898 makes it obvious to provide a blade with two notches (extending along both sides of the planar main body), this is considered to render obvious the 
Claim 22: The method of Mirza’465 is for carpal tunnel release (Abstract). 
Claim 24: Mirza’465 discloses an open slot (26) extending along the length of the cannula (24) (Figures 2, 3). 
Claim 25: Mirza’465 teaches the step of inserting an endoscope is preceded by the insertion of camera to visualize the anatomic structures around the cannula (column 7, lines 18-41). 
Claim 28: Mirza’465 teaches making an incision to establish an entry portal (column 7, lines 57-66 and column 8, lines 18-23). 
Claim 29, 30: Goggins’393 does not expressly disclose the hook angle is between about 55 and 75 degrees or about 65 degrees. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a hook angle of between about 55 and 75 degrees or about 65 degrees because Applicant has not disclosed that this hook angle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Goggins’393 device, and applicant’s invention, to perform equally well with either the angle taught by Goggins’393 or the claimed hook angle because both angles would perform the same function of extending the arm back towards the main body. 

Claim 31, 32: Goggins’393 does not expressly disclose the cutting angle is between about 40 and 60 degrees or about 50 degrees. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a cutting angle of between about 40 and 60 degrees or about 50 degrees because Applicant has not disclosed that this cutting angle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Goggins’393 device, and applicant’s invention, to perform equally well with either the angle taught by Goggins’393 or the claimed cutting angle because both angles would perform the same function of a providing a device with two blades that meet at an acute angle. 
Therefore, it would have been obvious to modify Goggins’393 to obtain the invention as specified in claims 31 and 32 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Goggins’393.
Claim 35: The proximal end of the main body of Goggins’393 has a tapered end (tapers from 11 to 32 in Figure 1; best shown in Figure 3). 
Claims 37, 38: Goggins’393 shows a radius on the forward edge in Figure 5 (column 3, lines 16-18). 

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a height of 4-5mm because Applicant has not disclosed that this dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Goggins’393 device, and applicant’s invention, to perform equally well with either the height taught by Goggins’393 or the claimed height because both dimensions would perform the same function of providing a low profile for the device. 
	Therefore, it would have been obvious to modify Goggins’393 to obtain the invention as specified in claim 39 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Goggins’393.
Claims 26, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mirza’465 in view of in view of Wenstrom’523 in view of Goggins’393 in view of Driest’898, as applied to claim 21, further in view of Bramlet (US Patent 5,649,946).
Claim 26, 27: Mirza’465 does not teach the use of a clear cannula. 
Like Mirza’465, Bramlet’946 is directed towards an endoscopic carpal tunnel treatment procedure. Bramlet’946 discloses the use of a clear cannula in order to allow the surgeon to visualize structures within the carpal canal (column 11, lines 57-66). It would have been obvious to one of ordinary skill in the art at the time the invention was . 
Claims 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mirza’465 in view of Wenstrom’523 in view of Ro (US Patent 5,782,850) in view of Driest’898. 
Claim 40: Mirza’465 teaches a method that includes establishing an entry portal (Figure 1), inserting a tube comprising a cannula (24) of an endoscopic surgical assembly having open proximal and distal ends, inserting an endoscope into the tube (Figure 2) that has a handle in the form of a knife tube (50) having a cylindrical surface and a blade (60) at the distal end and moving the endoscope distally so the blade is in contact with tissue. Mirza’465’s blade is mounted directly onto the cylindrical surface of the tubular handle. 
Mirza’465 teaches a step of withdrawing the blade back towards the cannula (24) as part of the operative procedure (column 8, lines 62-64).
The blade (60) of Mirza’465 extends along an axis that is parallel to a centerline of the tube (50). 
Mirza’465 fails to disclose the knife tube is marked with gradations showing distance. 
Like Mirza’465, Wenstrom’523 teaches a surgical assembly (10) including a knife tube (12) carrying a blade (18) in order to perform minimally invasive surgery. Wenstrom’523 teaches providing the knife tube (12) with gradations (22) around the circumference of the tube in order to indicate the insertion depth to the user. Wenstrom’523 additionally teaches the gradations can be radiopaque in order to allow 
Mirza’465 fails to disclose the blade is in the form of a hook blade. 
Ro’850 discloses a hook blade (200; Figure 7) including a distal blade portion and a planar main body that are connected at an interface to form the blade (see annotated copy of Figure 7 below). . 
The planar main body extends along an axis parallel to a longitudinal centerline of the handle (50) (Figure 9). 
The distal blade portion includes upper and lower cutting surfaces radiating away from a crotch at the distal blade portion (see annotated copy of Figure 7 below). 
The lower edge of the blade is on an opposite side of the blade from the radiused top edge of the distal blade portion (see annotated copy of Figure 7 below). 

    PNG
    media_image3.png
    498
    834
    media_image3.png
    Greyscale

Ro’850 fails to disclose the top edge is radiused such that the top surface is a non-cutting surface in the embodiment of Figure 7. However, the embodiment of Figures 1-3 show a radius on the top edge (see smooth surface on the top surface between elements 1 and 2 in Figure 2 the bottom edge of the forward portion in Figure 3, in particular). It would have been obvious to one of ordinary skill in the art to provide a smooth surface on the forward edge in the embodiment of Figure 7 in light of Ro’850’s teaching of this configuration in other embodiments.
Mirza’465 and Ro’850 do not disclose how the blade is mounted to the tube or handle and they do not a notch formed at the interface between the distal portion and the planar main body such that the notch is in direct contact with the surface of the knife tube. 

Since Driest’898 makes it obvious to provide a blade with two notches (extending along both sides of the planar main body), this is considered to render obvious the limitation that “the notch is on the opposite side of the blade from the radiused top edge of the distal blade” since providing Ro’850 with the notches, as taught by Driest’898, will result in at least one of the notches being on an opposite side of the radiused top edge of the distal blade portion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        7 May 2021

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771